
	
		I
		111th CONGRESS
		2d Session
		H. R. 4613
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2010
			Mr. Simpson (for
			 himself and Mr. Minnick) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To settle land claims within the Fort Hall
		  Reservation.
	
	
		1.Short titleThis Act may be cited as the
			 Blackfoot River Land Settlement Act of
			 2010.
		2.Findings;
			 purposes
			(a)FindingsCongress finds that—
				(1)it is the policy
			 of the United States to promote tribal self-determination and economic
			 self-sufficiency and encourage the resolution of disputes over historical
			 claims through mutually agreed-upon settlements between Indian tribes and the
			 United States;
				(2)the
			 Shoshone-Bannock Tribes, a federally recognized Indian tribe with tribal
			 headquarters at Fort Hall, Idaho—
					(A)adopted a tribal
			 constitution and bylaws on March 31, 1936, that were approved by the Secretary
			 of the Interior on April 30, 1936, pursuant to the Act of June 18, 1934 (25
			 U.S.C. 461 et seq.) (commonly known as the Indian Reorganization
			 Act);
					(B)has entered into
			 various treaties with the United States, including the Second Treaty of Fort
			 Bridger, executed on July 3, 1868; and
					(C)has maintained a
			 continuous government-to-government relationship with the United States since
			 the earliest years of the Union;
					(3)(A)in 1867, President
			 Andrew Johnson designated by Executive order the Fort Hall Reservation for
			 various bands of Shoshone and Bannock Indians;
					(B)the Reservation is located near the
			 cities of Blackfoot and Pocatello in southeastern Idaho; and
					(C)article 4 of the Second Treaty of Fort
			 Bridger secured the Reservation as a permanent home for the
			 Shoshone-Bannock Tribes;
					(4)(A)according to the
			 Executive order referred to in paragraph (3)(A), the Blackfoot River, as the
			 river existed in its natural state—
						(i)is the northern boundary of the
			 Reservation; and
						(ii)flows in a westerly direction
			 along that northern boundary; and
						(B)within the Reservation, land use in
			 the River watershed is dominated by—
						(i)rangeland;
						(ii)dry and irrigated farming;
			 and
						(iii)residential development;
						(5)(A)in 1964, the Corps of
			 Engineers completed a local flood protection project on the River—
						(i)authorized by section 204 of the
			 Flood Control Act of 1950 (64 Stat. 170); and
						(ii)sponsored by the Blackfoot River
			 Flood Control District No. 7;
						(B)the project consisted of building
			 levees, replacing irrigation diversion structures, replacing bridges, and
			 channel realignment; and
					(C)the channel realignment portion of the
			 project severed various parcels of land located contiguous to the River along
			 the boundary of the Reservation, resulting in Indian land being located north
			 of the Realigned River and non-Indian land being located south of the Realigned
			 River;
					(6)beginning in 1999,
			 the Cadastral Survey Office of the Bureau of Land Management conducted surveys
			 of—
					(A)25 parcels of
			 Indian land; and
					(B)19 parcels of
			 non-Indian land;
					(7)in 1988, many
			 non-Indian landowners and non-Indians acquiring Indian land filed claims in the
			 Snake River Basin Adjudication seeking water rights that included a place of
			 use on Indian land; and
				(8)the enactment of
			 this Act and the distribution of funds in accordance with section 12(b) would
			 represent an agreement among—
					(A)the Tribes;
					(B)the
			 allottees;
					(C)the non-Indians
			 acquiring Indian land; and
					(D)the non-Indian
			 landowners.
					(b)PurposesThe
			 purposes of this Act are—
				(1)to resolve the
			 disputes resulting from realignment of the River by the Corps of Engineers
			 during calendar year 1964 pursuant to the project described in subsection
			 (a)(5)(A); and
				(2)to achieve a fair,
			 equitable, and final settlement of all claims and potential claims arising from
			 those disputes.
				3.DefinitionsIn this Act:
			(1)AllotteeThe
			 term allottee means an heir of an original allottee of the
			 Reservation who owns an interest in a parcel of land that is—
				(A)held in trust by
			 the United States for the benefit of the Tribes or allottee; and
				(B)located north of
			 the Realigned River within the exterior boundaries of the Reservation.
				(2)Indian
			 landThe term Indian land means any parcel of land
			 that is—
				(A)held in trust by
			 the United States for the benefit of the Tribes or the allottees;
				(B)located north of
			 the Realigned River; and
				(C)identified in
			 exhibit C of the survey of the Bureau of Land Management titled Survey
			 of the Blackfoot River of 2002 to 2005, which is located at—
					(i)the
			 Fort Hall Indian Agency office of the Bureau of Indian Affairs; and
					(ii)the
			 Blackfoot River Flood Control District No. 7, 75 East Judicial, Blackfoot,
			 Idaho.
					(3)Non-Indian
			 acquiring Indian landThe term non-Indian acquiring Indian
			 land means any individual or entity that—
				(A)has acquired or
			 plans to acquire Indian land; and
				(B)is included on the
			 list in exhibit C of the survey referred to in paragraph (2)(C).
				(4)Non-Indian
			 landThe term non-Indian land means any parcel of
			 fee land that is—
				(A)located south of
			 the Realigned River; and
				(B)identified in
			 exhibit B of the survey referred to in paragraph (2)(C).
				(5)Non-Indian
			 landownerThe term non-Indian landowner means any
			 individual who holds fee title to non-Indian land.
			(6)Realigned
			 RiverThe term Realigned River means that portion of
			 the River that was realigned by the Corps of Engineers during calendar year
			 1964 pursuant to the project described in section 2(a)(5).
			(7)ReservationThe
			 term Reservation means the Fort Hall Reservation established by
			 Executive order during calendar year 1867.
			(8)RiverThe
			 term River means the Blackfoot River located in the State of
			 Idaho.
			(9)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(10)TribesThe
			 term Tribes means the Shoshone-Bannock Tribes.
			4.Extinguishment of
			 claims and titleExcept as
			 provided in sections 5 and 6, effective beginning on the date on which the
			 amounts appropriated pursuant to section 12 are distributed in accordance with
			 that section, all claims and all past, present, and future right, title, and
			 interest in and to the Indian land and non-Indian land shall be
			 extinguished.
		5.Land to be placed
			 into trust for TribesEffective beginning on the date on which the
			 amounts appropriated pursuant to section 12 are distributed in accordance with
			 that section to the Blackfoot River Flood Control District No. 7, the
			 non-Indian land shall be considered to be held in trust by the United States
			 for the benefit of the Tribes.
		6.Trust land to be
			 converted to fee landEffective beginning on the date on which the
			 amounts appropriated pursuant to section 12 are distributed in accordance with
			 that section to the tribal trust fund account and the allottee trust account,
			 the Indian land shall be transferred to the Blackfoot River Flood Control
			 District No. 7 for conveyance to the non-Indians acquiring Indian land.
		7.Tribal trust fund
			 account and allottee trust account
			(a)Tribal trust
			 fund account
				(1)EstablishmentThere
			 is established in the Treasury of the United States an account, to be known as
			 the tribal trust fund account, consisting of such amounts as are
			 deposited in the account under section 12(b)(1).
				(2)InvestmentThe
			 Secretary of the Treasury shall invest amounts in the tribal trust fund account
			 for the benefit of the Tribes, in accordance with applicable laws and
			 regulations.
				(3)DistributionThe
			 Secretary of the Treasury shall distribute amounts in the tribal trust fund
			 account to the Tribes pursuant to a budget adopted by the Tribes that
			 describes—
					(A)the amounts
			 required by the Tribes; and
					(B)the intended uses
			 of the amounts, in accordance with paragraph (4).
					(4)Use of
			 fundsThe Tribes may use amounts in the tribal trust fund account
			 (including interest earned on those amounts), without fiscal year limitation,
			 for activities relating to—
					(A)construction of a
			 natural resources facility;
					(B)water resources
			 needs;
					(C)economic
			 development;
					(D)land acquisition;
			 and
					(E)such other
			 purposes as the Tribes determine to be appropriate.
					(b)Allottee trust
			 account
				(1)EstablishmentThere
			 is established in the Treasury of the United States an account, to be known as
			 the allottee trust account, consisting of such amounts as are
			 deposited in the account under section 12(b)(2).
				(2)Deposit into
			 IIMsNot later than 60 days after the date on which amounts are
			 deposited in the allottee trust account under section 12(b)(2), the Secretary
			 of the Treasury shall deposit the amounts into individual Indian money accounts
			 for the allottees.
				(3)InvestmentThe
			 Secretary of the Treasury shall invest amounts in the individual Indian money
			 accounts under paragraph (2) in accordance with applicable laws and
			 regulations.
				8.Attorneys
			 fees
			(a)In
			 generalSubject to subsection
			 (b), of the amounts appropriated pursuant to section 12(a), the Secretary shall
			 pay to the attorneys of the Tribes and the non-Indian landowners such attorneys
			 fees as are approved by the Tribes and the non-Indian landowners.
			(b)LimitationThe total amount of attorneys fees paid by
			 the Secretary under subsection (a) shall not exceed 2 percent of the amounts
			 distributed to the Tribes, allottees, and the non-Indian landowners under
			 section 12(b).
			9.Effect on
			 original Reservation boundaryNothing in this Act affects the original
			 boundary of the Reservation, as established by Executive order during calendar
			 year 1867 and confirmed by treaty during calendar year 1868.
		10.Effect on tribal
			 water rightsNothing in this
			 Act extinguishes or conveys any water right of the Tribes, as established in
			 the agreement entitled 1990 Fort Hall Indian Water Rights
			 Agreement and ratified by section 4 of the Fort Hall Indian Water
			 Rights Act of 1990 (Public Law 101–602; 104 Stat. 3060).
		11.Disclaimers
			 regarding claimsNothing in
			 this Act—
			(1)affects in any
			 manner the sovereign claim of the State of Idaho to title in and to the beds
			 and banks of the River under the equal footing doctrine of the Constitution of
			 the United States;
			(2)affects any action
			 by the State of Idaho to establish that title under section 2409a of title 28,
			 United States Code (commonly known as the Quiet Title
			 Act);
			(3)affects the
			 ability of the Tribes or the United States to claim ownership of the beds and
			 banks of the River; or
			(4)extinguishes or
			 conveys any water rights of non-Indian landowners or the claims of the
			 landowners to water rights in the Snake River Basin Adjudication.
			12.Funding
			(a)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this Act $1,000,000.
			(b)DistributionAfter the date on which all attorneys fees
			 are paid under section 8, the amount appropriated pursuant to subsection (a)
			 shall be distributed among the Tribes, the allottees, and the Blackfoot River
			 Flood Control District No. 7 as follows:
				(1)28 percent shall
			 be deposited into the tribal trust fund account established by section
			 7(a)(1).
				(2)25 percent shall
			 be deposited into the allottee trust account established by section
			 7(b)(1).
				(3)47 percent shall
			 be provided to the Blackfoot River Flood Control District No. 7 for—
					(A)distribution to
			 the non-Indian landowners on a pro rata, per-acre basis; and
					(B)associated
			 administrative expenses.
					(c)Per capita
			 payments prohibitedNo amount received by the Tribes under this
			 Act shall be distributed to a member of the Tribes on a per capita
			 basis.
			13.Effective
			 dateThis Act takes effect on
			 the date on which the amount described in section 12(a) is appropriated.
		
